PER CURIAM: *
Curtis Chance, immigration detainee #A036 427 254, has filed a motion for leave to proceed in forma pauperis (IFP) on appeal following the denial of his Federal Rule of Civil Procedure 60(b) motion. The district court denied Chance’s IFP motion and certified that the appeal was not taken in good faith. By moving for IFP status, Chance is challenging the district court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.1997).
Chance had not been in post-removal-order detention longer than the presumptively reasonable six-month period set forth in Zadvydas v. Davis, 533 U.S. 678, 701, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001). Consequently, the district court did not err in finding that his challenge to his continued post removal detention was premature. See id.; Okpoju v. Ridge, 115 Fed.Appx. 302, 302 (5th Cir.2004) (unpublished). Nor did the district court err in finding that it lacked jurisdiction over Chance’s challenge to the underlying order of removal. See Rosales v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 735-36 (5th Cir.2005); 8 U.S.C. § 1252(a)(5).
Chance has not demonstrated that he will raise a nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.1983). Accordingly, his motion to proceed IFP is denied. See Baugh, 117 F.3d at 202 n. 24. Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, his appeal is dismissed. See 5th Cir. R. 42.2. His motions for stay of deportation and appointment of counsel are also denied.
MOTIONS DENIED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.